—Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered March 14, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant requested the trial court to instruct the jury that his possession of the weapon might have been innocent. However, viewing the record in the light most favorable to defendant (see, People v Steele, 26 NY2d 526, 529), no evidence was adduced showing that defendant had a legal excuse for having the weapon in his possession (see, People v Williams, 50 NY2d 1043). Hence, in these circumstances, an innocent possession charge was not warranted.
The record amply supports the jury’s verdict. There was *505credible, direct evidence linking defendant to possession of the weapon. Therefore, defendant’s contention that he was entitled to a circumstantial evidence instruction is meritless (see, People v Ruiz, 52 NY2d 929). O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.